Citation Nr: 1619085	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  06-24 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for ileostomy surgery.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Davitian, Counsel

INTRODUCTION

The Veteran served on active duty from January 1952 to January 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

This case has been remanded by the Board for additional development several times, most recently in March 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's March 2015 remand requested that, after obtaining any necessary authorization, the AOJ obtain and associate with the record all 2006 medical records from Banner Baywood Hospital, to include those by Dr. Chee.

In December 2015, the Veteran submitted a VA Form 21-4142a for Banner Baywood Hospital and Dr. Chee, for what appears to be 2008 treatment (the dates of treatment are partially covered by a date stamp).  While the form does not include the provider's address, it does provide the provider's telephone number.  Moreover, copies of credit card bills submitted previously by the Veteran reflect that Baywood Hospital is in Mesa, Arizona.  A review of the Veteran's eFolders reveals that the AOJ has not attempted to obtain records from these sources.  

A December 2015 notice to the Appeals Management Center from the VA Private Medical Records Retrieval Center noted a request for records was rejected because of "invalid signature."  On remand, the AMC should clarify whether there is a signature problem and take appropriate steps to obtain valid authorization. 

Statutes and regulations require that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2015); 38 C.F.R. § 3.159 (2015).  Moreover, the development requested by the Board's March 2015 remand was not fully completed with respect to the Veteran's claim.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Thus, in the present case additional development must be conducted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the record all 2006 and/or 2008 medical records from Banner Baywood Hospital, to include those by Dr. Chee.  If updated authorization from the Veteran is needed, verify that all information, including signatures, is valid.  

2.  If and only if records are obtained, obtain a medical opinion from an appropriate examiner that addresses the following:  

a)  Did the Veteran have any additional disability as a result of the ileostomy?  In answering that question, the examiner must comment on the 2006 and/or 2008 medical records.  

b)  If there is additional disability, the examiner must state whether the additional disability was due to carelessness, negligence, lack of proper skill, error in judgment or similar instances of fault on the part of VA.  

c)  Notwithstanding any informed consent documents, the examiner must also state whether any additional disability was a reasonably foreseeable outcome of the procedure based upon the specific facts and circumstances of this Veteran's case.

3.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




